Citation Nr: 9903504	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to an increased rating for loss of motion, 
right ankle, residuals of ankle sprain and stress fractures 
of right calcaneus, mid-tarsal, and cuboid bones of foot, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an effective date earlier than August 8, 
1996 for the assignment of a 20 percent disability evaluation 
for loss of motion, right ankle, residuals of ankle sprain 
and stress fractures of right calcaneus, mid-tarsal, and 
cuboid bones of foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to January 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently suffers from a right knee condition which 
is related to his period of active military service.

2.  The veteran's service-connected right ankle and right 
foot disability is manifested by complaints of pain and 
swelling on use; the veteran had full range of motion of his 
right ankle and right foot on clinical examination.

3.  The veteran's application for increased compensation for 
loss of motion, right ankle, residuals of ankle sprain and 
stress fractures of right calcaneus, mid-tarsal, and cuboid 
bones of foot, was received at the RO on August 8, 1996.

4.  Increased right foot and right ankle disability were 
reflected on a December 1996 VA examination.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a right knee condition.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The schedular criteria for an evaluation in excess of 20 
percent for loss of motion, right ankle, residuals of ankle 
sprain and stress fractures of right calcaneus, mid-tarsal, 
and cuboid bones of foot, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes 5010, 5271, and 5284 
(1998).

3.  The requirements for an effective date earlier than 
August 8, 1996, for the assignment of a 20 percent disability 
evaluation for loss of motion, right ankle, residuals of 
ankle sprain and stress fractures of right calcaneus, mid-
tarsal, and cuboid bones of foot, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991); 38 C.F.R. § 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection For A Right Knee Condition

The veteran contends that he suffers from a right knee 
condition as a result of his military service.  At his May 
1998 RO hearing, the veteran implied that his right knee 
condition was caused or aggravated by his service-connected 
right ankle and right foot disability.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (1998).

However, initially the Board must determine whether the 
veteran has submitted a well grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well-
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

A June 6, 1986 service medical record indicated that the 
veteran's chief complaint was of left knee pain.  An 
ambiguous entry in the comments section of that record 
indicates that the veteran had right knee pain.  The 
veteran's lower extremities were evaluated as normal on his 
November 1987 Medical Board examination.

A December 1996 VA examination found no tenderness, swelling, 
or deformity of the veteran's right knee.  X-rays revealed a 
normal right knee.

The Board has reviewed the evidence received in support of 
the veteran's claim of entitlement to service connection for 
a right knee condition, including his May 1998 RO hearing 
testimony.  However, as the record stands, there is no 
competent medical evidence demonstrating that the veteran 
currently suffers from a right knee disability.  While the 
veteran contends he has a right knee disability, the 
veteran's contentions, alone, are insufficient to establish a 
current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1995) (holding that laypersons are not 
competent to offer medical opinions).  As the veteran has not 
presented any competent medical evidence that he currently 
suffers from a right knee disability, the Board finds that 
his claim for service connection is not well grounded and 
must be denied.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a right knee condition "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).


II.  Increased Rating For A Right Ankle And Right Foot 
Disability

The veteran contends that his service-connected right ankle 
and right foot disability is more disabling than currently 
evaluated.  The United States Court of Veterans Appeals 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for residuals of a 
stress fracture of the right foot in a May 1988 rating 
decision.  The veteran was assigned a noncompensable rating 
under Diagnostic Code 5284.  The veteran's disability is 
currently rated as 20 percent disabling under Diagnostic 
Codes 5010-5284-5271 and is characterized as loss of motion, 
right ankle, residuals of ankle sprain and stress fractures 
of right calcaneus, mid-tarsal, and cuboid bones of foot.

Service medical records indicate that the veteran developed 
right foot pain in May 1986.  In August 1986 he fell into a 
foxhole and sustained a foot injury that required treatment 
throughout the remainder of his service.  The November 1987 
Medical Board reflects a final diagnosis of post-traumatic 
arthritis, right mid tarsal joints laterally.  The veteran 
was declared unfit for duty and was subsequently separated 
because of his physical disability in January 1988.

VA examinations in April 1988, December 1993, December 1996, 
and August 1997 reflect that the veteran complained of pain, 
tenderness, and swelling in his right foot.  X-rays in August 
1997 revealed an impression of arthritis and calcification 
adjacent to the distal phalanx of the right great toe.  The 
August 1997 VA examination revealed that the veteran had full 
range of motion of his right foot.  His right ankle 
demonstrated dorsiflexion to 15 degrees and plantar flexion 
to 30 degrees.  The examinations reflected diagnoses of 
residual right foot injury.

The veteran most recently underwent a VA examination in May 
1998.  He indicated that he still had pain, stiffness, and 
swelling in his right foot.  He complained of a lack of 
endurance and fatigability, and indicated that he could not 
stand or walk a long time due to the pain.  He stated that he 
usually used a cane, but did not wear a brace or corrective 
shoes.  He indicated that his employment consisted of a desk 
job.  He did not describe any specific flare-ups, but said 
weather changes caused more aches and pain, though 
functionally he remained about the same.  Physical 
examination revealed that the veteran walked with the aid of 
a cane and had "just a bit" of an antalgic gait on the right 
side.  He was able to raise onto his toes and heels and 
squat, but it was painful to do so.  The examiner stated that 
disability involving the veteran's great toe was unrelated to 
his stress fracture.  There was tenderness and soreness over 
the midfoot, though there was no swelling or deformity.  
There was full range of motion in the ankle and in the foot 
itself.  X-rays revealed arthritic changes, but no fracture 
or other pathology was seen.

At his May 1998 RO hearing testimony, the veteran stated that 
he had lost a lot of the use of his foot.  He indicated that 
it was hard for him to climb stairs.  He also said that 
sometime he would get a sharp pain in his foot just by 
walking.  The symptoms seemed to worsen in cold weather.  The 
veteran testified that the pain in his foot was constant.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a maximum 
rating of 20 percent is warranted for marked limitation of 
ankle motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, 
which pertains to impairment of the foot, a 20 percent rating 
contemplates moderately severe impairment, while a 30 percent 
rating contemplates severe impairment.

Since the veteran's right ankle and right foot disability is 
already rated at the maximum schedular evaluation available 
pursuant to Diagnostic Code 5271, the Board will consider 
increased evaluations under other applicable Diagnostic 
Codes, including Diagnostic Code 5284.

As examinations have not shown that the veteran's right ankle 
and right foot disability is manifested by ankylosis or 
malunion or nonunion of the tibia and fibula, an evaluation 
in excess of 20 percent is not warranted under Diagnostic 
Codes 5262 or 5270.

The Board notes the consistent complaints of pain experienced 
by the veteran in his right ankle and right foot.  The 
veteran also testified that he had some limitation in the use 
of his foot.  The Board observes that the most recent 
examination noted that the veteran had full range of motion 
in his right ankle and right foot.  The Board is unable to 
find that the veteran's right ankle and right foot 
symptomatology have been characterized by medical personnel 
as severe.  Further, as there is no objective confirmation of 
any severe  limitation of motion or other disability related 
to the right ankle and right foot, an increased rating under 
Diagnostic Code 5284 is not warranted.

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 20 percent for the veteran's right 
foot and ankle disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in rating disabilities of the musculoskeletal system, it 
is not enough to consider range of motion only.  Rather, 38 
C.F.R. § 4.40 required consideration of factors such as lack 
of normal endurance, functional loss due to pain, and pain on 
use; specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 38 
C.F.R. § 4.45 required consideration of weakened movement, 
excess fatigability, and incoordination.

In this case, the evidence shows that the veteran's service-
connected right ankle and right foot disability is manifested 
primarily by pain.  As noted earlier, the most recent 
examination showed that the veteran had essentially full 
range of motion in his right ankle and foot.  Although the 
veteran was observed to have an antalgic gait, and walked 
with the use of a cane, only minimal functional limitation 
due to the right ankle and foot have been shown.  In this 
regard, the Board observes that the current evaluation of 20 
percent takes into consideration any discomfort or pain the 
veteran may have on motion of the right ankle and right foot.  
There is simply no objective medical evidence to show that 
pain or any other symptom produces additional functional 
limitation to a degree that would support a rating in excess 
of 20 percent under any of the applicable rating criteria.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's right foot and ankle 
disability has resulted in frequent hospitalizations or 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Entitlement To An Effective Date Earlier Than August 8, 
1996.

The veteran contends that the effective date of his 20 
percent rating for his service-connected right ankle and 
right foot disability should be retroactive to 1986, the year 
in which he suffered an injury to this right ankle and right 
foot during service.  

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  The effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  In 
this case, the RO deemed that the date of receipt of claim 
was August 8, 1996.

The Board observes that a May 1994 rating decision continued 
to rate the veteran's right ankle and right foot disability 
as noncompensable.  As the veteran did not thereafter enter 
notice of disagreement with this May 1994 rating decision 
within one year of mailing of notice of the decision, that 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a) (1998).

No additional medical evidence or treatment records 
reflecting increased disability were received until December 
1996, when the veteran underwent a VA examination.  Based on 
the December 1996 VA examination report, an RO rating 
decision in January 1997 increased to 10 percent the 
disability for the right ankle and right foot, effective to 
August 1996, the date of application for increased 
compensation.  Based on the December 1996 VA examination, and 
a statement received by the veteran in January 1997, the 
veteran's right foot and right ankle disability evaluation 
was increased to 20 percent disabling in a January 1997 
rating decision, also effective to August 1996.  The Board 
notes that by rating decision in July 1997, the RO clarified 
that the effective date for the veteran's right ankle and 
right foot disability was August 8, 1996, and not August 12, 
1996, as noted in its earlier decisions.

The applicable regulation governing the effective date of an 
award of increased disability compensation provides that the 
effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  The December 1996 VA 
examination demonstrated that the veteran's right ankle and 
right foot disability had increased to 20 percent disabling.  
As the date of the claim, August 8, 1996, is earlier than the 
date in which it is factually ascertainable that an increase 
in disability had occurred, December 1996, the proper 
effective date for an increased rating to 20 percent is 
August 8, 1996, and not earlier.  Therefore, the Board finds 
that the requirements for an effective date earlier than 
August 8, 1996, for the assignment of a 20 percent disability 
evaluation for a right ankle and right foot disability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105; 38 
C.F.R. § 3.400.



ORDER

Service connection for a right knee condition is denied.

Entitlement to a rating in excess of 20 percent for loss of 
motion, right ankle, residuals of ankle sprain and stress 
fractures of right calcaneus, mid-tarsal, and cuboid bones of 
foot, is denied.

An effective date earlier than August 8, 1996, for the 
assignment of a 20 percent disability evaluation for loss of 
motion, right ankle, residuals of ankle sprain and stress 
fractures of right calcaneus, mid-tarsal, and cuboid bones of 
foot, is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 11 -


